DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-14 are pending in the current application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-14 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11001350. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kjekstad, US 1933860 (disclosed by applicant) in view of Bachko, US 3380422.
Regarding Claim 11, Kjekstad discloses a container carrier ship (FIGS. 1-3 show a vessel that could be used for carrying containers.) having semi-monocoque hull (Page 2, lines 112-146 describes a load-bearing shell made up of deck plates 4, side plates 11, bottom plates 13, and bilge plates 16 combined with an integral frame formed by horizontal trusses 9, longitudinal trusses 10, vertical trusses 12, brace 14, short diagonal braces 15, and radial braces 17) reinforced by a lattice truss space frame structure (FIGS. 1 and 2 show a lattice truss space frame made up of horizontal trusses 9, longitudinal trusses 10, vertical trusses 12, brace 14, short diagonal braces 15, and radial braces 17.), but does not explicitly disclose the container carrier having an overall length of between 700 feet and 1,750 feet, a beam width of between 100 feet and 250 feet, a water draft of about twelve feet or less or a plurality of open cargo holds for receiving standard container units.  
Bachko discloses a container vessel with open cargo holds for receiving standardized containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the container carrier of Kiekstad to have open cargo holds for carrying standardized containers as disclosed by Bachko and to have an overall length of between 700 feet and 1,750 feet, a beam width of between 100 feet and 250 feet, and a water draft of about twelve feet or less, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide increased container capacitly under deck a varying vessel design parameters to allow the ability to navigate shallow water and adjust the carrying capacityby modifying the vessel length and beam.
Regarding Claim 12, Kjekstad discloses the container carrier of claim 11, but does not explicitly disclose wherein the container carrier has an aspect ratio of overall length to beam width of between 5:1 and 8:1.
It would have been obvious to one of ordinary skill in the aft before the effective filing date of the claimed invention to have had an aspect ratio of overall length to beam width of between 5:1 and 8:1, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have an optimum trade-off between carrying capacity, structural integrity, and ability to navigate a narrow channel.
Regarding Claim 13, Kjekstad discloses the container carrier, of claim 12, but does not explicitly disclose wherein the aspect ratio is about 7:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an aspect ratio of about 7:1, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have an optimum trade-off between carrying capacity, structural integrity, and ability to navigate a narrow channel.
Regarding Claim 14, Kjekstad discloses the container carrier of claim 11, but does not explicitly disclose wherein the semi-monocoque mono-hull has an air draft of less than about 50 feet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the semi-monocoque mono-hull have an air draft of less than about 50 feet, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to provide clearance under bridges.
Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kjekstad in view of Bachko, US 3380422.
Regarding Claim 1, Kjekstad discloses a container carrier ship (FIGS. 1 -3 show a vessel that could be used for carrying containers.) having a semi-monocoque (Page 2, lines 112-146 describes a load-bearing shell made up of deck plates 4, side plates 11, bottom plates 13, and bilge plates 16 combined with an integral frame formed by horizontal trusses 9, longitudinal trusses 10, vertical trusses 12, brace 14, short diagonal braces 15, and radial braces 17.) mono-hull (FIGS. 1-3 show a mono-hull.), but does not explicitly disclose a plurality of open cargo hold cavities, a double radius ogive bow, or wherein the container carrier operates with a water draft of about twelve feet or less or 
Bachko, discloses a double radius ogive bow (FIGs 4 & 5 show a double radius ogive bow) and a plurality of open cargo holds for receiving standardized containers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjekstad with the teachings of Bachko for increasing cargo container capacity by having open cargo hold cavities and by modifying the bow to improve hydrodynamic flow and to have had a water draft of about twelve feet or less, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to allow navigation of shallow channels.
Regarding Claim 2, modified Kjekstad discloses the container carrier of claim 1, wherein the container carrier has a stem width that is about equal to a beam width of the container carrier at a midship cargo hold area (FIG. 2 shows a stem width that is about equal to a beam width of the vessel at a midship cargo hold area.).
Regarding Claim 4, modified Kjekstad discloses the container carrier of claim 1, but does not explicitly disclose wherein the container carrier has an overall length of between 700 feet and 1,750 feet and abeam width of between 100 feet and 250 feet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the container carrier have an overall length of between 700 feet and 1,750 feet, a beam width of between 100 feet and 250 feet, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide a compromise between the ability to navigate the river and carrying capacity.
Regarding Claim 5, modified Kjekstad discloses the container carrier of claim 4, but does not explicitly disclose wherein the container carrier has an aspect ratio of overall length to beam width of between 5:1 and 8:1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an aspect ratio of overall length to beam width of between 5:1 and 8:1, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have an optimum trade-off between carrying capacity, structural integrity, and ability to navigate a narrow channel.
Regarding Claim 6, modified Kjekstad discloses the container carrier, of claim 5, but does not explicitly disclose wherein the aspect ratio is about 7:1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an aspect ratio of about 7:1, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have an optimum trade-off between carrying capacity, structural integrity, and ability to navigate a narrow channel.
Regarding Claim 7, modified Kjekstad discloses the container carrier of claim 1, but does not explicitly disclose wherein the semi-monocoque mono-hull has an air draft of less than about 50 feet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the semi-monocoque mono-hull have an air draft of less than about 50 feet, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to provide clearance under bridges.
Regarding Claim 9, modified Kjekstad discloses the container carrier of claim 1, wherein the semi-monocoque mono-hull includes a lattice truss space frame structure (FIGS. 1 and 2 show a lattice truss space frame made up of horizontal trusses 9, longitudinal trusses 10, vertical trusses 12, brace 14, short diagonal braces 15, and radial braces 17.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kjekstad in view of Bachko in further view of Rolla et al., US 8187046.  Modified Kjekstad discloses the container carrier of claim 2, but does not explicitly disclose wherein the stem includes at least four propellers.
Rolla is directed to a marine powering system for vessels and teaches a system including four screws/propellers (Fig. 3 and col. 3, lines 55-63) that are counter rotating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjekstad with the teaching of Rolla for the purpose of providing a self-propelled vessel with multiple propellers that are counter rotating to reduce the propeller torque effect and improve vessel maneuverability control.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kjekstad in view of Bachko in further view of Wadley, US 20160208476 (disclosed by applicant)  Modified Kjekstad discloses the container carrier of claim 7, but does not explicitly disclose wherein the lattice truss frame comprises a diamond lattice octet truss space frame structure.
Wadley is directed to three-dimensional space frames assembled from component pieces and methods for making the same (title) and teaches lattice truss frame comprising a diamond lattice octet truss space frame structure (FIG. 8 shows a diamond lattice octet truss space frame, paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kjekstad with the teaching of Wadley for the purpose of providing very high levels of strength while reducing weight and material use (paragraph [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617